Citation Nr: 0215145	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  96-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left leg with damage to Muscle Group 
XII (MG XII), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had recognized service from February 1945 to 
January 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The RO, in pertinent part, denied entitlement to an 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound of the left shoulder with damage to MG XII.

After adjudicating other issues then pending on appeal, the 
Board in November 1998 remanded this case to the RO for 
further development and adjudicative action.  

In October 2000 the RO notified the veteran that it was 
affirming the determination previously entered.

The case was recently returned to the Board for further 
appellate review.

It appears in February 2001 correspondence to the RO the 
veteran raised an issue of clear and unmistakable error (CUE) 
regarding the rating for the left eye, sought a rating 
increase for other disorders and entitlement to individual 
unemployability.  

His representative also mentioned a claim of CUE in a 
memorandum dated in February 2001.  However the RO has not as 
yet completed the adjudication of the reasonably raised 
issues.  They are being referred to the RO for initial 
consideration as needed and any clarification deemed 
necessary. Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

Residuals of a shrapnel wound of the left leg with damage to 
MG XII are currently manifested by no more than a moderately 
severe muscle injury with weakness and fatigability 
(decreased strength and endurance), and limited extension of 
the toes; there is no atrophy, fracture or nerve damage, deep 
fascia loss, severe tissue or muscle loss or retained 
metallic foreign bodies.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent for 
residuals of a shrapnel wound of the left leg with damage to 
MG XII have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73 (2001), 
Diagnostic Code 5312 in effect prior to July 3, 1997 and as 
amended, 62 Fed. Reg. 30239 et seq. (June 3, 1997) (effective 
July 3, 1997); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows the 10 percent disability rating for shell 
fragment wound residuals of the left leg with damage to MG 
XII has been in effect from 1952 and is protected.  It was 
initially rated under Diagnostic Code 5312 as moderate muscle 
injury with hypoesthesia.  The initial VA examination in 1953 
found healed cicatrices that were described as nontender and 
nondepressed, MG XII involvement with manifestation of 
weakness and hypesthesia in the anterior aspect of the left 
leg from the scar to the dorsum of the foot due to nerve 
injury of the saphenous branch.  There was no limitation of 
motion of the joints of the left lower extremity.  
Circumferential measurements of the leg were obtained.  The 
X-ray of the left leg was read as "nothing unusual".  

On examinations in 1960 and 1969 the veteran complained of 
pain and numbness in the left leg.  In 1960 the examiner 
found scars were nonadherent, nondepressed and nonpainful, 
and there was no atrophy of the left leg muscles.  The 
examiner found good strength and full range of motion of the 
lower extremity, with normally active hamstrings and ankle 
jerks, and no definite hypoesthesia.  The diagnosis was no 
evidence of nerve injury or paralysis 

In 1969 scars were as previously described.  An examiner 
found no limitation of movement, active and equal muscle 
status and absence of sensation just overlying the scar on 
the left shin.  The impression was no peripheral nerve 
injury.  X-ray of the left leg was read as showing no 
metallic foreign bodies and an essentially negative left leg.  
The veteran had a normal gait.  The pertinent diagnosis noted 
healed scars and muscle injury involving MG XII.

Regarding the left leg, a private examiner in 1981 noted 
numbness of the left leg among numerous diagnostic 
impressions.  A report from 1970 mentioned fracture of the 
left tibia and shortening of the left lower extremity, 
dragging of the left lower extremity, and paralysis of the 
left tibial and fibular nerves.  The physician reported 
rheumatic fibrositis of the left leg and limp of the left leg 
from recurring swelling of the left foot.  

The VA examined the veteran in 1994 and X-ray was negative 
for fracture or metallic foreign bodies of the left lower 
leg.  He complained of left leg pain and an examiner found no 
swelling, deformity, angulation, false motion, shortening or 
intraarticular involvement.  The diagnosis was residual of 
shell fragment wound, healed scars of the left leg with 
injury to MG XII.  Examination for muscle injury found no 
tissue loss, nontender, nonadherent nondepressed scars, no 
adhesions, no damage to tendons, fair muscle strength, 
tenderness of the left knee and no limitation of motion.  The 
scar examiner noted no limitation of motion of the lower 
extremities and reported essentially the same diagnosis for 
the left leg as the other examiners.  

The muscle examiner in 1997 noted no tissue loss, penetration 
of MG XII, a scar on left leg not tender or sensitive, no 
damage to deep tendons, good muscle strength, no evidence of 
pain or muscle hernia, range of motion 0-130 for the knee, 
and 0-20 dorsiflexion and plantar flexion for the left ankle.  
The diagnosis was residual, shell fragment wound, moderate, 
MG XII, left leg.  A scar examination was essentially 
unchanged from the previous report.  

Pursuant to the Board remand in 1998 the veteran was examined 
by VA to assess the precise limited function on account of 
injury to MG XII.  He reported to a VA examiner of the 
muscles in 1999 that he had sharp pain over the left leg, 
weakness and lack of endurance.  It was reported that the 
wound had been debrided and cleaned during service, that MG 
XII had been injured with no associated nerve or vascular 
injury.  He was described as ambulant with a cane.  The 
examiner reported a 2-cm x 1-cm flat, nontender, moveable 
scar on the anterior aspect of the left leg without adhesion, 
tendon damage, bone joint or nerve damage.  Muscle strength 
was graded as fair, 4+/5 without herniation. The examiner 
stated that the muscles could move joints through a normal 
range of motion albeit with decreased strength and endurance.  
Active and passive motion of the left knee was 0-130 degrees.  
The diagnosis was wound residual of the left leg, MG XII.  
The examiner opined that the veteran's condition was 
primarily due to advancing age, and that there was no 
evidence of severe tissue or muscle loss due to injury 
incurred.  

VA records show an X-ray of the left leg late in 1999 read as 
essentially the same as in 1994.  Muscle examination noted a 
complaint of almost daily flare-ups of muscle injury with 
pain aggravated by prolonged walking and which disappeared 
spontaneously.  The examiner reported MG XII injured and 
limitation of motion on dorsiflexion of the ankle and 
extension of the toes.  The veteran claimed he did not try to 
move the leg during an exacerbation.  The examiner reported 
no adhesions or tendon damage.  It was reported that the 
veteran claimed to have numbness and diminished sensation in 
the left leg from the knee to the toes.  The diagnosis was 
residual wound injury of the left leg with injury to MG XII.  
The examiner stated that he had only mild limitation of 
motion on dorsiflexion of the ankle and extension of the 
toes. 

The same examiner on examination of the feet noted the 
complaint of pain and stiffness of the left knee and ankle, 
daily flare-ups and that he used a cane.  Range of motion 
(active/passive in degrees) for the third, fourth and fifth 
toes was 0-10/0-10.  For the second toe it was 0-10/0-30 and 
for the great toe it was 0-30/0-40.  The examiner stated 
there was no pain on motion, more on weakness, and that range 
of motion was more limited by weakness and lack of endurance 
rather than by pain.  Inversion and eversion (active/passive 
in degrees) was 0-10/0-15 and 0-10/0-10.  The examiner stated 
that he walked slowly and in small tentative steps, needed a 
cane, and was unable to walk long distances without support.  
There was also the previously described complaint of 
numbness.  Ankle dorsiflexion and plantar flexion 
(active/passive in degrees) was 0-10/0-20 and 0-40/0-45.  
There was slight pain over the anterior aspect of the left 
leg on extreme flexion of the left knee.  The diagnosis and 
statement of the extent of limitation of motion was as this 
examiner previously reported. 

The VA examiner later summarized the ranges of motion and 
degree of loss of motion for the left ankle and toes.  The 
examiner noted again that the limitation was from lack of 
endurance and weakness rather than pain.  The examiner added 
that there was no history of prolonged infection or evidence 
of tissue loss or deep fascia loss. 

A VA peripheral nerve examination recommended by the muscle 
examiner noted hypoesthesia over the left anterior aspect of 
the leg.  Deep tendon reflexes were graded as equal and 
active.  The diagnosis was no neurologic deficit.

A private report in March 2000 noted the veteran's chief 
complaint was left sided headache and left shoulder pain.  
Examination noted a scar on the anterior left leg and there 
was no diagnosis for the left leg.  Reports of 
hospitalization in 2000 and 2001 were unremarkable for the 
left lower extremity.  Both reports note normal neurologic 
evaluations.

VA records from late 2001 include an X-ray of the left leg 
that was read as negative for retained metallic foreign 
bodies and fracture.  The veteran reported numbness and 
weakness of the left leg and mild to moderate pain twice a 
month that was relieved with medication.  He reported that 
during flare-ups he could walk only up to 10 meters and 
preferred to rest.  It was again noted there was no 
associated injury to the nerves or vascular structures.  It 
was reported he was positive for easy fatigue in the lower 
extremity, that he ambulated with assistance of a cane, and 
had a limp on the left leg.  

He had a healed scar of the left leg and equal circumference 
of the gastrocnemius, 3-4/5 graded muscle strength with no 
adhesion, herniation or tendon damage.  The examiner reported 
that he could move the joint through normal ranges of motion, 
but with decreased strength and endurance.  Left knee flexion 
was 0-130 degrees.  The examiner noted the X-ray was negative 
for traumatic residuals.  The diagnosis was history of shell 
fragment wound of the left leg with injury to MG XII, no 
traumatic residuals.  Another examiner noted a healed ovoid 
shaped scar on the anterior portion of the left leg and 
diagnosis included healed mass of the left leg, residual of 
shell fragment wound.  The examiner noted no atrophy or 
limitation of function.  


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.




The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Principles of combined ratings for muscle injuries: (a) 	A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  

(b)	 For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  

(c) 	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 

(1) 	In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  

(2) 	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d) 	The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e) 	For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) 	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55 (2000).

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b) 	A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) 	Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) 	History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
	Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) 	History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles: 

(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 

(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) 	X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  (B)	 Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  (C) 
	Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56. 

Foot injuries, other: rate severe 30 percent, moderately 
severe 20 percent and moderate 10 percent. Note: With actual 
loss of use of the foot, rate 40 percent.  Diagnostic Code 
5284.

Group XII. Function: Dorsiflexion (1); extension of toes (2); 
stabilization of arch (3). Anterior muscles of the leg: (1) 
Tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; (4) peroneus tertius.  Rate severe 
30 percent, moderately severe 20 percent, moderate 10 percent 
and slight 0 percent.  38 C.F.R. § 4.73, Diagnostic Code 5312 
as amended effective July 3, 1997, 62 Fed. Reg. 30235, June 
3, 1997.

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997.  When a regulation changes after a claim has been 
filed, but before the appeal process has been completed 
(which would apply here), the version more favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, the Board notes that the changes made 
to 38 C.F.R. § 4.56 were not substantive and thus neither is 
more favorable to the appellant's claim.  See Heuer v. Brown, 
7 Vet. App. 379 (1995).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis
Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  

VA has issued final regulations to implement the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  According 
to Congress it was intended that the VCAA will apply to 
pending claims such as the veteran's.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence brought to 
the attention of the RO or the Board was not requested or 
accounted for.  In implementing the VCAA, VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  

This record contains VA and private records that are relevant 
to the current appeal.  The appellant did cooperate in 
completing development and submitted or directed the RO to 
private records.  There appears to be no basis for further 
delay since the record is supplemented with probative 
contemporaneous evidence and the appellant met the obligation 
to assist with regard to development of the record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes 
contemporaneous VA examinations and other medical records 
that collectively address the questions of importance in the 
disability rating determination.  

Therefore, the Board believes there is no necessity for 
another medical examination or opinion.  The examinations are 
comprehensive and collectively addressed factors relevant to 
the rating determination.  There is no argument that there 
are specified additional records outstanding that establish a 
greater level of impairment.  In fact the veteran's 
representative has supplemented the record with argument 
based on a review of evidence of record through 2001 and 
asked the Board to consider the most recent VA examination. 

Thus, the record now before the Board is deemed sufficient to 
decide the claim without any potential for prejudice.  Even 
though the RO did not issue a supplemental statement of the 
case following the 2001 VA examination, the representative 
was aware of the information pertinent to this claim and 
mentioned it in the recent presentation to the Board.  It 
appears that the 2001 examination was sought primarily for 
other purposes but information relevant to this claim was 
obtained. 

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case, supplemental statements of the case 
and other correspondence pertinent to the appeal.  The 
appellant was afforded the opportunity to submit arguments in 
support of the claim.  The record shows that the appellant 
was given ample opportunity to identify additional evidence 
that could support the claim and did submit evidence for 
consideration.  




It is clear from the record that the RO's communications with 
the veteran regarding the VCAA in the aggregate, and 
particularly with respect to the March 2001 correspondence, 
have advised him to submit evidence in support of his claim.  
He has been advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Thus, in light of his action and the development completed in 
this appeal, the Board finds that the relevant evidence 
available for an equitable resolution of the appeal has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Stegall v. West, 11 Vet. App. 268 (1998); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

According to the applicable legal precedent, the VCAA is not 
an excuse to remand all claims.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001), holding a remand under the VCAA is 
not required where an appellant was fully notified and aware 
of the type of evidence required to substantiate a claim and 
no additional assistance would aid in further developing the 
claim.  

Thus, in light of the development that has been completed the 
Board will rely on the reasoning in the cited precedent to go 
forward with a decision on the record.  The representative 
did not make any argument regarding the application of the 
VCAA to this appeal.

Recognized as valid is an expressed or implied waiver of any 
additional assistance or case development contemplated in the 
VCAA.  See Janssen, 15 Vet. App. at 377 citing Williams v. 
Principi, 15 Vet. App. 189 (2001) (en banc), Tellex v. 
Principi, 15 Vet. App. 233, 240 (2001), and Maxson v. 
Principi, 15 Vet. App. 241, 242 (2001) (per curiam order), 
holdings that permitted waivers of consideration of the VCAA 
on appeal noting that, in Tellex, and Maxson, a failure on 
the part of represented parties to raise it was sufficient.  
The representative did not mention the VCAA in written 
argument in October 2002 that followed specific notice to the 
veteran and the representative regarding the new law, albeit 
in the context of another VA benefit claim.  

In summary, the Board believes there is no further duty to 
assist in view of the comprehensive examinations and other 
records located that collectively are the best evidence for 
an informed determination of the veteran's level of 
impairment.  Further, a more recent comprehensive evaluation 
of the left leg since the most recent VA examination has not 
been reported.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The RO completed 
an examination that met the criteria of the Board remand 
regarding the elements needed to rate a disability of MG XII.  
The RO also asked the veteran for additional information 
relevant to the claim and he eventually identified evidence 
that was obtained.  There is no deficiency in the development 
that could reasonably be viewed as a potential for prejudice.  
Stegall v. West, 11 Vet. App. 268 91998)


Increased Evaluation

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997, and after being reviewed and 
compared with the previous criteria are found to offer no 
substantive benefit.  62 Fed. Reg. 30235 (June 3, 1997).  The 
Board recognizes that the RO has reviewed the recently 
revised rating criteria for muscle injury.  

The revised regulations, as finally issued, applicable to the 
disability at issue, were consistent with VA's intention, as 
expressed in the published proposal to amend, to condense and 
clarify the regulations rather than substantively amend them.  
See, 62 Fed. Reg. 30235 (June 3, 1997) and 58 Fed. Reg. 33235 
(June 16, 1993).  Therefore, viewed together, the newly 
published criteria for MG XII offers no substantive revision 
and is seen as no more or less favorable to the appellant 
than the rating provisions previously in effect.  Bernard, 
supra and Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  
Therefore, the Board has referred to the current criteria.  

The appellant has submitted numerous statements for the 
record, most directed to matters other than the left lower 
extremity.  However he summarized his complaint in December 
2000 as severe pain, cramps and nerve damage affecting his 
ankle and movement of the toes.  The Board must observe that 
the evidence is sufficient to rate the left leg disability 
since it clearly identifies the affected muscle group for 
which the veteran is service connected and the respective 
functions. 

The comprehensive evaluations included radiology reports that 
have consistently revealed no traumatic residuals.  The 
private reports that mentioned fracture and shortening of the 
extremity were not supported by earlier or later 
comprehensive evaluations that included radiology reports.  
As a result the Board believes that the contemporaneous VA 
reports which are consistent with earlier reports as to the 
extent of injury are viewed as providing the best evidence to 
evaluate the disability and are entitled to substantial 
weight. 

The rating of muscle injury is governed by a well-defined set 
of rules rather than an examiner's choice of expression as to 
the various muscle groups involved.  In essence the rating 
for the left leg disability relies on MG XII elements.  The 
rating on that basis has been in effect since service 
connection was established and no other muscle groups have 
been identified as being involved.  See 38 C.F.R. § 4.55 in 
effect prior to July 3, 1997 and as amended. 

Rating muscle damage to MG XII assesses principally the foot 
arch and toe movement as primary rating criteria for the 
ratings from 0 to 30 percent.  The veteran has been provided 
the essential rating criteria.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the symptomatology and the disability for which 
service connection is in effect. Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21.  The 
Board observes that the Diagnostic Code 5312 rating criteria 
were assessed and reflected in current objective examination 
findings. 

The record includes recent comprehensive VA examinations, 
most recently in 2001.  Viewed collectively, the reports of 
VA examiners that addressed the left leg offer substantive 
information probative of the severity of the service-
connected disability in accordance with current evaluation 
criteria.  Contemporaneous private examiners did not offer 
comprehensive objective findings other than noting a scar and 
no neurologic abnormality.  None offered information 
conforming to the criteria for evaluating disability from MG 
XII.  As such these reports are of no significant value in 
the disability evaluation.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The symptoms, overall, appear to reflect more 
than the corresponding percentage evaluation under Code 5312 
of 10 percent would contemplate.  The rating scheme applied 
does not require a mechanical application of the schedular 
criteria.  Here, applying the rating schedule liberally, 
results in a 20 percent evaluation that recognizes at most a 
moderately severe muscle disability.  

None of the VA examinations confirmed any impairment of the 
character indicative of severe muscle injury.  For example, 
the examiners did not report retained metallic foreign 
bodies, muscle hernia or atrophy.  There was, however, 
objectively confirmed weakness and diminished endurance.  
Thus, the VA examiners recently assessed impairment from the 
standpoint of 38 C.F.R. § 4.40 and 4.45 criteria, and found 
weakness in muscle strength linked to the wound residuals of 
the left leg.  There was also limited extension of the toes, 
albeit mild.  

It is significant that the VA examiners in 1999 and 2001 did 
not offer any basis to believe that the veteran was not 
fairly representing his disability.  They did not question 
the muscle function or the limitation of motion of the 
relevant joints in the foot in view of the objective 
examination.  The more recent examinations, which are given 
precedence in a rating increase, offer substantial evidence 
for the Board to conclude that the limitation of function 
complained of does have an objective basis in muscle injury, 
and as a result can serve to support an increased rating.  

At most the disability is compatible with moderately severe 
disability in view of the cardinal signs complained of and 
the recent objective findings.  Thus, the Board cannot assign 
a rating for limited function under Diagnostic Code 5284 for 
the same area that assesses essentially similar evaluative 
criteria.  Nor can the Board consider other findings that do 
not correspond to the rating criteria for MG XII, for 
example, the left knee or left ankle which are not associated 
with MG XII function and are not currently rated as service-
connected.  38 C.F.R. § 4.14. 

The Board observes the scarring from the wound has been 
described as well healed and no tenderness was confirmed on 
the recent examinations.  However, the record shows that the 
veteran is not rated separately for any scar of the left leg 
unlike scars of the left arm and a facial scar.  In any 
event, the evidentiary record does not show that residuals 
left leg scarring is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
otherwise causative of limitation on function.  38 C.F.R. 
§ 4.118: Diagnostic Codes 7803, 7804, 7805 (2001); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The current assessment of the extent of symptoms must be 
viewed against the record and does appear to correspond to 
the information recorded on recent comprehensive evaluations 
by two examiners independently.  The level of disability 
appears better accounted for in the 20 percent evaluation, 
particularly in view of the objective findings most recently 
reported as linked to MG XII muscle disability.  These 
findings were first clearly reported on the 1999 VA 
examination.



From the record, which the Board has no reason to question, 
the veteran has had consistent complaints and objectively his 
manifestations appear more significant that moderate muscle 
injury would contemplate.  

The Board finds there is not a preponderance of the evidence 
against a higher rating for the muscle disability of MG XII 
and applying the benefit of the doubt rule, the symptoms, 
overall, appear to more reasonably reflect the corresponding 
percentage evaluation under Code 5312 of 20 percent in view 
of the limited motion of the toes, objective muscle weakness 
and lack of endurance. 


Additional Consideration

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  



In this case the RO has provided the criteria and obviously 
considered them in evaluating the veteran's claim.  The RO 
did not grant entitlement to an increased evaluation on an 
extraschedular basis.  The appellant or his representative 
did not offer any argument directed to an extraschedular 
evaluation as a basis for a rating increase.  

Nonetheless, they were aware of the provision and had 
sufficient oportunity to present argument and addiitonal 
evidence in favor of entitlement to an increased evaluation 
on an extra-schedular basis.  Thus, there is no prejudice by 
a ruling on this phase of the claim for increase.  VAOPGCPREC 
6-96.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
benefits or the VA Director of the VA Compensation and 
Pension Service might consider exceptional or unusual. 

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary for benefits Director of the 
VA Compensation and Pension Service for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

Since this basis of entitlement has not been reasonably 
raised in argument following notice of the regulation, it is 
not seen as a material consideration in the determination in 
this case.  

Having reviewed the record with the extraschedular mandates 
in mind, the Board finds no basis for further action on this 
question.



ORDER

Entitlement to an increased rating of 20 percent for 
residuals of a shell fragment wound of the left leg with 
damage to MG XII is granted, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

